Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed 6/22/2018.  As directed by the amendment, claims 1-20 have been amended. Claims 1-20 are pending in the instant application.
	
Claim Objections
Claims 1, 10 and 11 are objected to because of the following informalities:  
Claim 1, line 2 should read “a facemask”
Claim 10, lines 2-3 (as dependent on claim 8, which also has first and second ends) would be more clear if they were to read, “the latch second end being in contact…the latch first end”
Claim 11, line 2 (as dependent on claim 8, which also has first and second ends, and claim 10, if modified as proposed above) would be more clear if it were to read, “the latch first end”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 10 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. Applicant can address this rejection by amending lines 3-4 to read, “the latch configured to be
Regarding claim 7, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. Applicant can address this rejection by amending lines 2-4 to read, “mask, the mask configured such that an application of a vacuum…linearly moves…unobstructs”.
Regarding claim 10, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. Applicant can address this rejection by amending line 2 to read, “the second end configured to be
Regarding claim 14, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. Applicant can address this rejection by amending the claim to read, “the latch is configured to be within”.
configured to engage and actuate”.
Regarding claim 17, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. Applicant can address this rejection by amending line 3 to read, “the latch configured to actuate”.
Claim 19 recites the limitation "the starting location" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. Applicant can address this rejection by amending line 2 to read, “the lever is configured to cause

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (US 5,501,213; hereinafter “Jackson”).
Regarding claim 1, Jackson discloses a respirator mask (facemask) (not shown, col. 2, lines 9-11) comprising:
a facepiece including a regulator engagement region (the portion of the mask comprising inlet socket 43, see col. 5, lines 12-17) having:
an aperture (the aperture through socket 43, see Figs. 6-7); and 
a protrusion (cam surface 48) proximate the aperture (Fig. 6); 
a regulator (Fig. 2) including:
a regulator body (comprising housing members 21, 22) having a facepiece engagement region (at outlet 15) matably engageable with the regulator engagement region (col. 5, lines 13-22); 
a fluid flow path within the regulator body (from ports 3 to chamber 4, through valve member 6 into chamber 14 and out through outlet 15); and 
a latch (slide 36) within the regulator body, the latch causing obstruction of the fluid flow path when actuated (pressing in the slide 36…has the effect of seating the valve member 6, thereby shutting off the flow of gas through the valve, col 4, lines 57-60); and 
at least a portion of the regulator being sized and configured to be received within the facepiece aperture (outlet 15 of the demand valve is formed as a bayonet connector…corresponding inlet socket 43 of the  such that the latch is engageable with the protrusion (cam surface 48 which engages the exposed part 36B of the slide, col. 5, lines 25-30), the regulator being rotatable within the facepiece aperture between a first rotational position (when slide 36 is engaged with detent slot 49) and a second rotational position (when the ledges 42 are aligned with slots 45A, 45B) such that rotation of the regulator within the facepiece aperture from the second rotational position to the first rotational position engages the protrusion with the latch and actuates the latch to obstruct the fluid flow path (the “first breath” mechanism described above will be automatically set by operation of the slide 36 whenever demand valve is connected to…the socket, col. 5, lines 12-37 in view of col. 4, line 22-col. 5, line 10).
Regarding claim 12, Jackson discloses the respirator mask of Claim 1, wherein the regulator body further has a proximal end (at the bottom in Fig. 2) and a distal end (at the top in Fig. 2) opposite the proximal end, the facepiece engagement region (at outlet 15) being at the proximal end (see Fig. 2, where outlet 15 is at the bottom in Fig. 2).
Regarding claim 20, Jackson discloses a facepiece for a respirator mask (the portion of the mask comprising inlet socket 43, see col. 5, lines 12-17), the facepiece comprising:
a first surface (the inner surface of socket 43 that is on the right in Figs. 6-7); 
a second surface (the inner surface of socket 43 that is on the lft in Figs. 6-7) opposite the first surface; 
an aperture (the aperture through socket 43, see Figs. 6-7) extending from the first surface to the second surface (Figs. 6-7); and 
a regulator engagement region (the upper portion of socket 43 in Fig. 7), the regulator engagement region including a protrusion (cam surface 48) on the facepiece second surface proximate the aperture (Fig. 6), the protrusion having a latch activation region (the highest part of the cam surface 48) with a height relative to the facepiece second surface (Fig. 6, where the cam surface protrudes inward and thus has a height relative to the left side surface, which is oriented vertically).

Claim(s) 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stumpf et al. (WO 95/32023; hereinafter “Stumpf”).
Regarding claim 20, Stumpf discloses a facepiece (3) for a respirator mask (abstract), the facepiece comprising:
a first surface (inner surface, facing left in Figs. 1-2); 
a second surface opposite the first surface (outer surface, facing right in Figs. 1-2); 
an aperture (the opening in 3 that is visible to the left in Figs. 1-2) extending from the first surface to the second surface; and 
a regulator engagement region (the indented portion of 3, occupied by 5), the regulator engagement region including a protrusion (5) (see Figs. 1-2, where 5 protrudes from the outer surface of the facemask towards the right) on the facepiece second surface proximate the aperture (Figs. 1-2), the protrusion having a latch activation region (the flat portion of 5 to the right in Figs. 1-2, which activates latch 18, see Fig. 2) with a height relative to the facepiece second surface (5 extends to the right of the outer surface of the facepiece 5 and thus has a height relative to the outer surface, which is oriented generally vertically).

Allowable Subject Matter
Claims 2, 3, 5, 6, 8, 9, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4, 7, 10, 14 and 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references teaching air-saver switches: Ye et al. (WO 2015/027390 A1); Haas (US 4,715,371); Walther (US 4,572,176); Jackson (US 2004/0244797 A1); Ekström et al. (US 4,361,145); Patterson et al. (US 2004/0261794 A1); Warncke (DE 2620170 A1).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHRYN E DITMER/Primary Examiner, Art Unit 3785